Exhibit 99.1 CROWDGATHER, INC. ANNOUNCES $1.3 MILLION IN CONVERTIBLE PREFERRED EQUITY FINANCING Woodland Hills, CA.October XX, 2010 One of the leading networks of forum communities on the Internet, CrowdGather (OTCBB:CRWG), today announced that it has completed a financing of $1.3 million in convertible preferred shares with two foreign investors.The Company sold 1.3 million shares of Series A Preferred Stock for $1.00 per share.The shares will convert prior to March 15, 2011 at $0.50 per share based upon the Company’s achievement of certain milestones.In the event CrowdGather is unable to satisfy those requirements, then the Company has the option to either redeem the Preferred Shares, or allow for conversion of the Preferred Shares at $0.33 per share. “This financing will allow us to continue the strong traffic and revenue momentum we have been experiencing,” said Sanjay Sabnani, CrowdGather’s Chairman and CEO.“We intend to continue our acquisitions of compelling forum properties as we look towards achieving critical mass with our media network.Also, with this financing, we believe we will be strongly capitalized to pursue our long standing goal of having CrowdGather become listed on a senior US stock exchange.” About CrowdGather, Inc. With its growing portfolio of special interest forums and enthusiast message board communities, CrowdGather (www.crowdgather.com) has created a centralized network to benefit forum members, forum owners and forum advertisers.CrowdGather provides a highly interactive and informational social network for members, a management and revenue-sharing resource for third-party forum owners, and a largely untapped advertising network for marketers worldwide. This press release contains forward-looking statements (as defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended) concerning future events and the Company’s growth and business strategy.Words such as “expects”, “will”, “intends”, “plans”, “believes”, “anticipates”, “hopes”, “estimates”, and variations on such words and similar expressions are intended to identify forward-looking statements. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, no assurance can be given that such expectations will prove to have been correct. These statements involve known and unknown risks and are based upon a number of assumptions and estimates that are inherently subject to significant uncertainties and contingencies, many of which are beyond the control of the Company. Actual results may differ materially from those expressed or implied by such forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, changes in the Company’s business; competitive factors in the market(s) in which the Company operates; risks associated with operations outside the United States; and other factors listed from time to time in the Company’s filings with the Securities and Exchange Commission. The Company expressly disclaims any obligations or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Company’s expectations with respect thereto or any change in events, conditions or circumstances on which any statement is based. ### For additional information, please contact: Investor/Media Contact: Sanjay Sabnani Phone: 818-435-2472 x 101 Email: sanjay@crowdgather.com 1
